DETAILED ACTION
Claim Objections
Claims 3, 7, 11, 13, 14, and 18 are objected to because of the following informalities:  
In claim 3, the term --the-- should be inserted before “at least one diaphragm layer”.
In claim 7, the phrase, “wherein the clamping element, in the connected state, forms together with the guide element of the diaphragm-holding element a groove for a weld seam” should be amended to read:
--wherein the clamping element, when connected with the guide element of the diaphragm-holding element, forms a groove for a weld seam--.
In claim 11, the phrase, “The use of a diaphragm pack of claim 8” should be amended to read: --The use of [[a]] the diaphragm pack of claim 8--.
In claim 13, the term --the-- should be inserted before “at least one diaphragm layer”.
In claim 14, the term --the-- should be inserted before “at least one diaphragm layer”.
In claim 18, the phrase, “wherein the clamping element, in the connected state, forms together with the guide element of the diaphragm-holding element a groove for a weld seam” should be amended to read:
--wherein the clamping element, when connected with the guide element of the diaphragm-holding element, forms a groove for a weld seam--.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 17 each recite that “the clamping element is connected to the guide element by welding, adhesive bonding, crimping and/or printing”. This limitation is indefinite because it is unclear if this connection is the same as the “fastening means for connecting the clamping element in a threadless manner to the guide element of the diaphragm-holding element” recited in claim 1. 
Claims 8 and 19 each recite the limitation “the fixed state”. There is insufficient antecedent basis for this limitation in the claim set.
Claims 8 and 19 each recite, “the connection section for the guide element-side end of the diaphragm-holding element”. There is insufficient antecedent basis for this limitation in the claim. Only “a diaphragm-holding element having a first connection section” and “a clamping element having a second connection section” have been properly defined in the claim set.
Therefore, claims 6-8, 17, and 19 are indefinite. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Therefore, the claim limitation, “a fastening means for connecting the clamping element in a threadless manner to the guide element of the diaphragm-holding element” recited in claim 1, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. These limitations are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure can be found in paragraph [0037] of printed publication.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
















	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8-12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii 9,441,623.
Ishii discloses, regarding claim 1, (see embodiment in Figs. 7-11b) a diaphragm pack for a diaphragm pump, comprising: at least one diaphragm-holding element 107b having a first connection section (face of 107b that contacts 104), a diaphragm 104 having at least one diaphragm layer, a clamping element 107a having a second connection section (face of 107a that contacts 104), wherein the diaphragm 104 is sectionally arranged between the connection sections of the diaphragm-holding element 107b and the clamping element 107a, a guide element 127 projecting from the diaphragm-holding element 107b, and a fastening means (weld) for connecting the clamping element 107a in a threadless manner to the guide element 127 of the diaphragm-holding element 107b (107a and 107b are welded together; see col. 2, lines 10-23), wherein the diaphragm 104 is braced between the connection sections (inner faces of 107a and 107b) by a clamping force, and wherein the clamping force is not set by the fastening means (although this is not a structural limitation, the reference does teach this; the clamping force is established when 107a and 107b are pressed together, then they are welded by ultrasonic waves, see col. 2, lines 10-23); Re claims 2 and 12, wherein the first connection section and the second connection section comprises depressions 132 arranged in the form of concentric circles about a center point of the diaphragm-holding element 107b or the clamping element 107a (clearly shown in Figs. 7 and 9); Re claims 4 and 15, wherein the diaphragm 104 and the clamping element 107a each comprise a cutout (126 and 133) such that the diaphragm and the clamping element are plugged onto the guide element 127 and are guided by the latter in two movement axes (clearly shown in Figs. 7, 9, and 11a); Re claims 5 and 16, wherein the guide element 127 forms a receiving collar for receiving the clamping element 107a (clearly shown in Figs. 7 and 9); Re claims 6 and 17, wherein the clamping element 107a is connected to the guide element 137 by welding (see col. 2, lines 10-23); Re claim 8, wherein the guide element 127 is connected to the clamping element 107a in a region spaced apart by at least the thickness of the diaphragm 104 in the fixed state from the connection section for the guide element-side end of the diaphragm-holding element 107b (see the weld seam at 133 in Fig. 11b and how it is spaced apart from the top of 107b by the thickness of the diaphragm); Re claim 11, wherein a clamp force used to connect the clamping element 107a to the guide element 127 is predetermined by the process conditions for the diaphragm pump (this claim language is substantially broad; furthermore, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art).
Ishii discloses, regarding claim 9, (see embodiment in Figs. 7-11b) a method for producing a diaphragm pack, comprising: a) providing a diaphragm-holding element 107b having a first connection section and a guide element 127 projecting from the first connection section; b) providing a diaphragm 104 having at least one diaphragm layer and a cutout 126 corresponding to the guide element 127; c) plugging the diaphragm 104 onto the guide element 127 to locate the diaphragm into abutment with the first connection section; d) providing a clamping element 107a having a cutout 133 corresponding to the guide element, and plugging the clamping element 107a onto the guide element 127, and then locating the clamping element 107a into abutment with the diaphragm 104 (clearly shown in Figs. 11a and 11b); e) fixing the diaphragm-holding element 107b, the diaphragm 104 and the clamping element 107a by connecting the clamping element 107a to the guide element 127 (via a weld) to provide the diaphragm pack (see col. 2, lines 10-23); Re claim 10, wherein a clamp force used to connect the clamping element 107a to the guide element is matched to the desired process conditions for the use of the diaphragm pack (this claim limitation is substantially broad and certainly taught by Ishii). 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii 9,441,623 in view of Horn 5,074,757.
Ishii discloses the invention as discussed above. However, Ishii does not specifically teach the at least one diaphragm layer of the diaphragm being produced from a polytetrafluoroethylene-based material.
Horn teaches a diaphragm pump comprising a diaphragm-holding element 6, a clamping element 5, and a diaphragm 2 having at least one diaphragm layer; wherein, the at least one diaphragm layer of the diaphragm 2 is produced from a polytetrafluoroethylene-based material (see col. 3, lines 6-10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the diaphragm of Ishii by producing it from a polytetrafluoroethylene-based material, as taught by Horn, in order to allow the diaphragm to be flexible, durable, and wear-resistant. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746